Citation Nr: 0810189	
Decision Date: 03/27/08    Archive Date: 04/09/08

DOCKET NO.  02-04 663	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Whether new and material evidence to reopen a claim for 
service connection for an acquired psychiatric disorder, to 
include PTSD, has been received.

2.  Whether new and material evidence to reopen a claim for 
service connection for a back disability has been received.

3.  Entitlement to service connection for an acquired 
psychiatric disorder, to include PTSD.

4.  Entitlement to service connection for a back disability.


REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

The veteran and his spouse


ATTORNEY FOR THE BOARD

J. Hager, Counsel


INTRODUCTION

The veteran had active service from February 1970 to December 
1971.

These matters initially came before the Board of Veterans' 
Appeals (Board) from an October 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina.  In that decision, the RO denied 
the veteran's petition to reopen his previously denied claims 
for service connection for a nervous condition and for 
chronic lumbosacral strain.

In March 2003, the veteran and his spouse testified during a 
videoconference hearing before a Veterans Law Judge (VLJ) of 
the Board; a transcript of that hearing is of record.  The 
VLJ who conducted the hearing is no longer at the Board.  
Consequently, the Board sent a January 2008 letter to the 
veteran informing him of this fact and asking if he desired 
another hearing before a different VLJ, and indicating that 
if he did not respond to the letter within 30 days, the Board 
would assume he did not want such a hearing and would proceed 
accordingly.  See 38 U.S.C.A. § 7107(c) (West 2002 & Supp. 
2007); 38 C.F.R. § 20.707 (2007).  The letter was returned to 
the Board as undeliverable.  As the address to which the 
letter was sent was the address provided by the veteran, and 
he has not submitted information indicating any new address, 
the Board will proceed under the assumption that the veteran 
does not want a new hearing.


In April 2004, the Board remanded both petitions to reopen 
for additional development.  That development included new VA 
examinations as to the etiology of the veteran's psychiatric 
and back disabilities.  While the regulation authorizing a VA 
examination applies to a petition to reopen only if new and 
material evidence is presented or secured, 38 C.F.R. 
§ 3.159(c)(4)(iii) (2007), the Board did not indicate that 
such evidence had been presented or that it had reopened the 
claims.  Moreover, after completing the additional 
development, the Appeals Management Center (AMC), in a July 
2007 supplemental statement of the case (SSOC), readjudicated 
the claims as petitions to reopen, finding that new and 
material evidence had not been submitted.

Therefore, in the decision below, the Board will first 
address whether new and material evidence has been received 
warranting reopening of the claims.  See Barnett v. Brown, 83 
F.3d 1380, 1384 (Fed. Cir. 1996) (in adjudicating petitions 
to reopen, the Board must first determine whether new and 
material evidence has been presented).  The Board's decision 
reopening the claims for service connection, which have been 
recharacterized as for a psychiatric disorder, to include 
PTSD, and for a back disability, is set forth below. The 
claims for service connection for a psychiatric disorder, to 
include PTSD, and for a back disability, on the merits, are 
addressed in the remand following the order; these matters 
are being remanded to the RO via the AMC, in Washington, DC.  
VA will notify the veteran when further action, on his part, 
is required.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the petitions to reopen has been accomplished.

2.  In February 1978, the RO denied the veteran's claims for 
service connection for a nervous condition and chronic 
lumbosacral strain.  Although notified of that decision in a 
March 1978 letter, and apprised of his procedural and 
appellate rights, the veteran did not appeal either denial.

3.  Some of the additional evidence received since that 
February 1978 decision is neither cumulative nor redundant 
and is so significant that it must be considered in order to 
fairly decide the merits of each claim.


CONCLUSIONS OF LAW

1.  The RO's February 1978 decision denying the claims for 
service connection for chronic lumbosacral strain and a 
nervous condition is final.  38 U.S.C.A. § 7105(c) (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.104(a), 20.302(a), 20.1103 
(2007).

2.  As new and material evidence has been received with 
regard to the claim for service connection for an acquired 
psychiatric disorder, the criteria for reopening that claim 
are met.  38 U.S.C.A. § 5108 (West 2002 & Supp. 2007); 38 
C.F.R. § 3.156(a) (2007).

3.  As new and material evidence has been received with 
regard to the claim for service connection for a back 
disability, the criteria for reopening that claim are met.  
38 U.S.C.A. § 5108 (West 2002 & Supp. 2007); 38 C.F.R. § 
3.156(a) (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2007)) includes enhanced duties to notify 
and assist claimants for VA benefits.  VA regulations 
implementing the VCAA have been codified, as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2007).

In view of the Board's favorable disposition of the petitions 
to reopen the claims for service connection for an acquired 
psychiatric disorder and a back disability, the Board finds 
that all notification and development action needed to fairly 
adjudicate these petitions has been accomplished.


II.  Analysis

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted in 
service.  38 U.S.C.A. § 1110 (West 2002 & Supp. 2006); 38 
C.F.R. § 3.303(a) (2007).  Such a determination requires a 
finding of a current disability that is related to an injury 
or disease incurred in service.  Rabideau v. Derwinski, 2 
Vet. App. 141, 143 (1992).  Service connection may be granted 
for any disease diagnosed after discharge, when all of the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d) (2007).  Evidence of current disability is one of 
the fundamental requirements for a grant of service 
connection.  See, e.g., Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992).

In February 1978, the RO denied the veteran's claims for 
service connection for a nervous condition and for chronic 
lumbosacral strain.  Although notified of these denials in a 
March 1978 letter, the veteran did not initiate an appeal.  
Hence, that decision is final as to the evidence then of 
record.  See 38 U.S.C.A. § 7105 (West 2002 & Supp. 2007); 38 
C.F.R. §§ 3.104, 20.302, 20.1103 (2007).

Under pertinent legal authority, VA may reopen and review a 
claim that has been previously denied if new and material 
evidence is submitted by or on behalf of the veteran.  38 
U.S.C.A. § 5108 (West 2002 & Supp. 2007); 38 C.F.R. § 
3.156(a) (2007); see also Hodge v. West, 155 F.3rd 1356 (Fed. 
Cir. 1998).

In this appeal, the veteran's filed a request to reopen his 
claim in September 2000.  The VCAA and implementing 
regulations revised the definition of what constitutes new 
and material evidence, but only as to petitions to reopen 
filed on or after August 29, 2001.  See 66 Fed. Reg. 45,630 
(Aug. 29, 2001).  In this case, the veteran filed his 
petition to reopen in September 2000; thus, the former 
definition of new and material evidence at 38 C.F.R. 
§ 3.156(a) applies.  According to the old definition, 
new and material evidence means evidence not previously 
submitted to agency decisionmakers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2000).

In determining whether new and material evidence has been 
received, VA must initially decide whether evidence 
associated with the claims file since the prior final denial 
is, in fact, new.  As indicated by the regulation and case 
law cited above, "new" evidence is that which was not of 
record at the time of the last final disallowance (on any 
basis) of the claim, and is not "merely cumulative" of 
other evidence that was then of record.  This analysis is 
undertaken by comparing newly received evidence with the 
evidence previously of record.  After evidence is determined 
to be new, the next question is whether it is material.

The provisions of 38 U.S.C.A. § 5108 (West 2002 & Supp. 2007) 
require a review of all evidence submitted by or on behalf of 
a claimant since the last final denial on any basis to 
determine whether a claim must be reopened.  See Evans v. 
Brown, 9 Vet. App. 273, 282-3 (1996).  Furthermore, for 
purposes of the "new and material" analysis, the credibility 
of the evidence is presumed.  Justus v. Principi, 3 Vet. App. 
510, 512-513 (1992).

In the February 1978 rating decision, the RO denied the claim 
for a nervous condition because, based on the August 1977 VA 
examination, the evidence did not reflect the existence this 
disability.  As to the claim for service connection for 
chronic lumbosacral strain, the RO noted multiple complaints 
of back pain in service, and normal findings on the 
separation examination.  The RO did not explain its denial of 
this claim.  It appears from the decision, however, that the 
denial was based on an absence of nexus between the chronic 
lumbosacral strain diagnosed on the August 1977 VA 
examination and the complaints of back pain in service.

Since the February 1978 rating decision, there is evidence 
indicating that the veteran has a psychiatric disability.  
Specifically, VAOPT records and the February 2005 and May 
2005 VA examination reports include diagnoses of major 
depressive disorder and PTSD.  As this new evidence reflects 
that the veteran has been diagnosed with acquired psychiatric 
disorders including PTSD, and the absence of a currently 
diagnosed psychiatric disability was the basis for the prior 
denial of the claim, this evidence warrants reopening the 
claim.

As to the claim for service connection for a back disability, 
the VAOPT and private medical records reflect that the 
veteran has been diagnosed with multiple back disabilities.  
Moreover, the physician who performed the May 2005 VA 
examination, and diagnosed the veteran with bulging of the 
annular that compressed the L5 roots, spondylosis, 
radiculopathies, and profusion compression, indicated that 
the veteran's low back pain "stemm[ed] from the military 
lifestyle in the 1970s."  While this conclusion did not 
identify a particular back disability that was related to the 
veteran's military service (including the notations of back 
pain in the service medical records), this new evidence bears 
directly and substantially upon whether there is a nexus 
between a current back disability and service, and, by 
indicating the possibility of a relationship between a 
current back disability and service, is so significant that 
it must be considered in order to fairly decide the merits of 
the claim for service connection for a back disability.

The Board notes that a VA physician in February 2007 
concluded that the veteran's current back disabilities were 
not likely related to service, and that two VA physicians 
offered conflicting opinions as to the etiology of the 
veteran's major depressive disorder and PTSD in February 
2005, May 2005, and January and February 2007.  However, the 
weighing of this and other medical evidence should be 
performed by the RO in readjudicating the reopened claims 
after undertaking the development discussed below.

For the foregoing reasons, the Board concludes that the 
criteria for reopening the claims for service connection for 
an acquired psychiatric disorder, to include PTSD, and for a 
back disability are met.  See 38 U.S.C.A. § 5108 (West 2002 & 
Supp. 2007); 38 C.F.R. § 3.156 (2007).


ORDER

To the limited extent that new and material evidence to 
reopen the claim for service connection for an acquired 
psychiatric disorder, to include PTSD, has been received, the 
appeal is granted.

To the limited extent that new and material evidence to 
reopen the claim for service connection for a back disability 
has been received, the appeal is granted.


REMAND

In a December 2003 statement in support of claim (VA Form 21-
4138), the veteran wrote, "I am enclosing evidence I got 
from Social Security concerning my disabilities."  The 
attached document was an August 2002 "diagnostic 
evaluation"  from the Carolinas Center for Advanced 
Management of Pain, which indicated that the veteran 
presented for "evaluation of chronic and diffuse medical 
problems coupled with a significant psychiatric history."  
The evaluation referred to both the veteran's psychiatric and 
back disabilities. 

While Social Security Administration (SSA) records are not 
controlling for VA determinations, they may be "pertinent" to 
VA claims.  See Collier v. Derwinski, 1 Vet. App. 412 (1991); 
Murincsak v. Derwinski, 2 Vet. App. 363 (1992).  Hence, when 
VA is put on notice of the possible existence of SSA records 
it must seek to obtain those records before proceeding with 
the appeal.  See Murincsak; see also Lind v. Principi, 3 Vet. 
App. 493, 494 (1992).

Here, the veteran has indicated that SSA has made some type 
of disability determination in his case, and the document 
that he indicated had been considered by SSA addressed both 
his psychiatric and back disabilities.  Thus, the Board finds 
that the RO should obtain and associate with the claims file 
any additional SSA disability determination records, 
following the current procedures prescribed in 38 C.F.R. § 
3.159(c) (2007) with respect to requesting records from 
Federal facilities.

In addition, the RO should give the veteran another 
opportunity to present any additional information and/or 
evidence pertinent to the claims for service connection for a 
psychiatric disorder and a back disability.  After providing 
the appropriate notice, the RO should attempt to obtain any 
additional evidence for which the veteran provides sufficient 
information, and, if needed, authorization, following the 
current procedures prescribed in 38 C.F.R. § 3.159.

The actions identified herein are consistent with the duties 
imposed by the Veterans Claims Assistance Act of 2000 
(VCAA).  See 38 U.S.C.A. §§ 5103, 5103A  (West 2002); 
38 C.F.R. § 3.159 (2007).  However, identification of 
specific actions requested on remand does not relieve the RO 
of the responsibility to ensure full compliance with the VCAA 
and its implementing regulations.  Hence, in addition to the 
actions requested above, the RO should also undertake any 
other development and/or notification action deemed warranted 
by the VCAA prior to adjudicating the claims for service 
connection for an acquired psychiatric disorder and for a 
back disability.

Accordingly, these matters are hereby REMANDED to the RO, via 
the AMC, for the following actions:

1. The RO should obtain from the SSA a 
copy of the decision awarding the veteran 
disability benefits, as well as copies of 
all medical records underlying such 
determination.  In requesting these 
records, the RO should follow the current 
procedures of 38 C.F.R. § 3.159(c) with 
respect to requesting records from 
Federal facilities.  All 
records/responses received should be 
associated with the claims file.

2. The RO should send to the veteran and 
his representative a letter requesting 
that the veteran provide sufficient 
information, and if necessary, 
authorization, to enable it to obtain any 
additional evidence pertinent to the 
matters of entitlement to service 
connection for an acquired psychiatric 
disorder and a back disability.

3.  If the veteran responds, the RO 
should assist him in obtaining any 
additional evidence identified by 
following the current procedures set 
forth in 38 C.F.R. § 3.159.  All 
records/responses received should be 
associated with the claims file.  If any 
records sought are not obtained, the RO 
should notify the veteran and his 
representative of the records that were 
not obtained, explain the efforts taken 
to obtain them, and describe further 
action to be taken.

4.  After completing the requested 
action, and any additional notification 
and development deemed warranted, the RO 
should readjudicate the claims for 
service connection for an acquired 
psychiatric disorder, to include PTSD, 
and for a back disability.

5.  If any benefits sought on appeal 
remain denied, the RO must furnish to the 
veteran and his representative an 
appropriate SSOC that includes clear 
reasons and bases for all determinations, 
and afford them the appropriate time 
period for response before the claims 
file is returned to the Board for further 
appellate consideration.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The veteran need take 
no action until otherwise notified, but he may furnish 
additional evidence and argument during the appropriate time 
frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999); 
Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 
8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 
129, 141 (1992).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
JONATHAN B. KRAMER
Acting Veterans Law Judge, 
Board of Veterans' Appeals





 Department of Veterans Affairs


